Citation Nr: 1235768	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  07-06 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel







INTRODUCTION

The Veteran had active service from October 1967 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 RO rating decision.  The RO determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a left foot disability.  

This matter was before the Board in September 2010.  The Board reopened the Veteran's claim and remanded it for additional development.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary to ensure that all applicable VA medical records are associated with the claims file.

In September 2010, the Board remanded this matter to obtain any outstanding records of pertinent medical treatment, and to afford the Veteran an examination to ascertain the likelihood that he has disability due to a reported inservice foot injury.  

The Veteran was afforded an examination in December 2010.  In the examination report, the December 2010 VA examiner reported that he had ordered x-rays of the left foot and that results from that examination would be added to the report with an addendum.  No such x-ray results or addendum opinion is associated with the claims file.  Such results and findings would be pertinent to the present claim and should be obtained.  

The Board also notes that the last VA medical records associated with the claims file were from November 2010 and that the record indicates that the Veteran receives continuing treatment from VA. An attempt should be made to obtain copies of any outstanding records of pertinent medical treatment.  

Finally, there remains to be resolved one other matter.  In a June 2010 informal hearing presentation, the American Legion representative included a reference to an examination purportedly performed for VA by W. H. O. Bohne, M.D.  A September 2009 addendum is also noted.  In the September 2010 Remand, the Board observed that the claims file contained no examination report from Dr. Bohne and no September 2009 addendum.  The remand directives request that an attempt be made to obtain any report by Dr. Bohn.  The agency of original jurisdiction made an attempt to obtain a copy of this report, however, the attempt did not prove successful.  Another attempt should be made, with the assistance of the Veteran and his American Legion representative.  

The Board notes that the representative's report in the June 2010 informal hearing presentation of an examination by Dr. Bohne contains inconsistencies, raising the question of whether the representative mistakenly reported that such an examination took place.  On the second page of the June 2010 informal hearing presentation, the representative claimed that the Board had directed Dr. Bohne to prepare an addendum opinion to address specific questions.  The representative later indicated that Dr. Bohne provided that addendum in September 2009.  The Veteran's claim, however, did not reach the Board until September 2010.  The Board would not have been able to direct Dr. Bohne to provide additional development prior to its receipt of the Veteran's claim in September 2010.  

Additionally, the representative had initially provided information for the June 2010 informal hearing presentation in a chronological format prior to his discussion of evidence from Dr. Bohne.  After the representative's first discussion of Dr. Bohne's September 2009 addendum, however, the representative broke chronological order and followed that discussion with consideration of evidence from April 1979.

The agency of original jurisdiction (AOJ), in the October 2011 supplemental statement of the case, reported that it was unable to obtain evidence of such treatment and also reported that fact to the Veteran in an October 2010 letter.  In the October 2010 letter, the AOJ reported that it had found no VA outpatient treatment records or examination report by Dr. Bohne.  The AOJ, however, has not clearly indicated whether it was simply unable to find such records or if such records do not exist.  Given that VA must obtain all VA medical records, the AOJ should make such a clarification.  If such records exist, the AOJ should make further attempts to obtain them.  The AOJ should also notify the Veteran of the results of its investigation and note the results in the claims file.

Accordingly, the case is REMANDED for the following actions:

1. Enlist the assistance of the Veteran and his representative at the American Legion to ascertain whether there any outstanding records of pertinent VA or private medical treatment for the feet exist.  After obtaining any necessary release forms, the RO/AMC shall request and obtain any private or VA medical records not already associated with the claims file, including VA medical records from November 2010 to the present.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  The AOJ should contact the Veteran and his representative at the American Legion to clarify whether or not W. H. O. Bohne, M.D performed an examination of the Veteran and/or provided a September 2009 addendum opinion in reference to the Veteran's claim.  If such evidence exists, the AOJ should obtain that evidence and associate it with the claims file.  If the evidence does not exist, the AOJ should inform the Veteran of that fact and note the results of its investigation in the claims file.

3.  The AOJ should obtain and associate with the claims file the x-ray results and addendum referenced by the December 2010 VA examiner in the examination report.  If such evidence does not exist, the AOJ should inform the Veteran of that fact and note the results of its investigation in the claims file.

4.  When the development requested has been completed, the case should again be adjudicated by the AOJ on the basis of the additional evidence, including any evidence forwarded directly to the Board. If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




  
_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


